Citation Nr: 1723076	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in May 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2015 VA examinations for a traumatic brain injury and associated mental disorders does not substantially comply with the Board's May 2015 remand directives because it was not conducted by a VA examiner qualified to perform a VA traumatic brain injury examination.  VA policy requires that an initial diagnosis of traumatic brain injury must be made by a physiatrist, psychiatrist, neurosurgeon, or neurologist.  VA M21-1, Part III, Subpart iv, Chapter 3, Section D.2.j.  In this case, however, the examiners were a psychologist and an internist.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further, the August 2015 VA examination reports regarding mental disorders and residuals of traumatic brain injury are not adequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner for mental disorders (Dr. J.J.) found that the Veteran had no mental disorder diagnosis, the examiner for traumatic brain injury (Dr. C.T.) found that the Veteran had a mental disorder attributable to traumatic brain injury without further explanation.  Further, it appears that Dr. C.T. may have based her conclusions on the inadequate May 2011 VA examination for traumatic brain injury.  In this respect, the May 2011 examination was conducted by a physician's assistant and not a physiatrist, psychiatrist, neurosurgeon, or neurologist, but it also concluded that the Veteran's tension headaches were not caused by traumatic brain injury without explanation.  Hence, further development is required.

Finally, during the August 2015 traumatic brain injury examination the appellant reported that he had seen two private psychiatrists in California in the early 1980's and the Eglin VA clinic in 1995.  These records have not, however, been associated with the record.  Therefore, on remand, these records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he attempt to identify the names of any VA and/or private medical care providers where he received treatment for residuals of a traumatic brain injury, including the two California psychiatrists referenced in the August 2015 VA examination.  For each named health care provider, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, the RO must undertake appropriate development to secure all pertinent records, including those from the Eglin VA clinic from 1995 to March 1997 and VA treatment records dated since July 2015.  

If the RO cannot locate such records, the RO must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After the requested development has been completed, schedule the Veteran for new VA examinations to evaluate the nature and etiology of any diagnosed mental disorder and/or residual of a traumatic brain injury with a psychiatrist or neurologist to determine the exact nature and etiology of any residuals of a traumatic brain injury, including mental disorders.  Following the examination and a review of all of the evidence the examiner must opine whether it is at least as likely as not that any residuals of a traumatic brain injury were caused by the Veteran's active military service.  

The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

